FILED
                           NOT FOR PUBLICATION
                                                                            DEC 20 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

LARRY BARR; ANTHONY BARTON;                      No.   18-35688
STEPHEN BUSCH; BRIAN CARLSON;
PETER DENNIS; DAN DORR; CLARK                    D.C. No. 3:17-cv-01225-MO
GOBLE; WARREN MARTIN; BILLY
PIERCE; JESSE ROBINSON; DAVID
SHATTO; DOUG TOELKES,                            MEMORANDUM*

              Plaintiffs-Appellants,

 v.

ROSS ISLAND SAND & GRAVEL
COMPANY, an Oregon corporation,

              Defendant-Appellee.


                  Appeal from the United States District Court
                           for the District of Oregon
               Michael W. Mosman, Chief District Judge, Presiding

                     Argued and Submitted November 4, 2019
                                Portland, Oregon

 Before: PAEZ and RAWLINSON, Circuit Judges, and KOBAYASHI,** District
                             Judge.



      *      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **    The Hon. Leslie E. Kobayashi, District Judge, District of Hawaii
sitting by designation.
      Plaintiffs appeal the district court’s decision granting Defendant’s motion

for judgment on the pleadings. We have jurisdiction under 28 U.S.C. § 1291.

Reviewing de novo, we affirm. See Daewoo Elecs. Am. Inc. v. Opta Corp., 875
F.3d 1241, 1246 (9th Cir. 2017).

      Plaintiffs’ First Claim for Relief (Violation of Or. Rev. Stat. § 652.610(3)),

Second Claim for Relief (Breach of Fiduciary Duty) and Third Claim for Relief

(Conversion) are expressly preempted by section 514(a) of the Employee

Retirement Income Security Act (ERISA). See 29 U.S.C. § 1144(a) (providing that

ERISA preempts “all State laws insofar as they may now or hereafter relate to any

employee benefit plan”).

      Plaintiffs’ claim for intentional interference with economic relations is also

preempted by Section 301 of the Labor Management Relations Act. See Burnside

v. Kiewit Pac. Corp., 491 F.3d 1053, 1059 (9th Cir. 2007) (“[T]he preemptive

force of section 301 is so powerful as to displace entirely any state cause of action

for violation of contracts between an employer and a labor organization.”) (citation

and internal quotation marks omitted).

      Because Plaintiffs’ statutory claims are preempted by ERISA § 514, we need

not decide whether they provide for a private cause of action.

      AFFIRMED.


                                           2